DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 01/20/21 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal 
The abstract of the disclosure is objected to because it begins with a phrase that can be implied (“Disclosed herein is”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1 and 3, the connector is said to be a resin-coated aluminum and is said to comprise an aluminum pipe, which makes it unclear as to whether the pipe is resin-coated.
For examination purposes, the claimed pipe has been interpreted to require a resin-coated aluminum pipe.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamont (US 2,122,616).
As to claim 1, Lamont discloses a pipe connector for an outdoor unit of an air conditioner, the pipe connector comprising: a refrigerant pipe (A), and configured such that an expanded portion (A1) is formed at one end thereof, a service valve (D) including a connection port in which a first inclined surface is formed at an end of the connection port and a first screw portion is formed on an outer circumference of the connection port; a first compression ring (H) configured such that an inclined surface corresponding to the first inclined surface is formed at a top end thereof; a second compression ring (B) configured such that a second-first inclined surface corresponding to the expanded portion is formed on an inside thereof and a receiving side wall extends upward from the second-first inclined surface; and a fastener (C) configured such that a second screw portion corresponding to the first screw portion is formed on an entrance side of an inner circumference thereof and a seating portion, inside which the first and second compression rings are seated, is formed 
Lamont fails to teach that his pipe made of (resin-coated) aluminum.  Lamont rather uses copper as the material for his pipe.  However, aluminum/resin-coated aluminum is a well-known and commercially available material that is known for its strength, durability and lower cost.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected aluminum/resin-coated aluminum as the material for the pipe for its desirable physical properties such as strength, durability and lower cost.  Moreover, it should be noted that it has been consistently held by case law that the selection of a known material for the reasons that it is known and on the basis of its suitability for the intended use is within the expected level of skill of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lamont’s pipe to be made of (resin-coated) aluminum.  
	Lamont fails to teach that the first and second compression rings are made of brass.  However, brass is a well-known and commercially available material that is known for its machinability, malleability and ductility.  As such, it would have been an obvious matter of engineering design choice to one of ordinary skill in the art to have selected rubber as the material for the In re Leshin, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lamont’s compression rings to be made of brass.  

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gray, Ransom, De Lano, Keating, and Piper each discloses a screw-thimble joint for connecting a flared pipe and comprising sealing and compression rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679